Exhibit 10.2


* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

GREEN DOT EVERYDAY-BRANDED ADDITIONAL CARD AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT
This Green Dot Everyday-Branded Card Additional Card Amendment to Walmart
MoneyCard Program Agreement (“Amendment”) is made as of June 1, 2014 (“Amendment
Effective Date”) by and among (1) Wal-Mart Stores, Inc., Wal-Mart Stores Texas
L.L.C., as the successor to Wal-Mart Stores Texas, L.P., Wal-Mart Louisiana,
LLC, Wal-Mart Stores Arkansas, LLC, Wal-Mart Puerto Rico, Inc. and Wal-Mart
Stores East, L.P., (each of the foregoing, individually and collectively,
“Retailer”), (2) Green Dot Bank (“Bank”), and (3) Green Dot Corporation (“Green
Dot”). Each of the foregoing parties is sometimes referred to herein as “Party,”
and collectively they are referred to as the “Parties.”
WHEREAS, Retailer, Green Dot and GE Money Bank, n/k/a GE Capital Retail Bank
entered into that certain Walmart Money Card Program Agreement, as from time to
time amended (as amended, “Agreement”), pursuant to which, among other things,
Walmart sells in its Participating Stores Walmart MoneyCards issued by Bank and
serviced by Green Dot, sells Additional Cards issued by Bank and provides POS
Loads with respect to Walmart MoneyCards, GD Network Cards and Third Party
Cards;
WHEREAS, Bank is the assignee of the rights and obligations of GE Money Bank,
n/k/a GE Capital Retail Bank under the Agreement and related agreements,
including the May 27, 2010 Amended and Restated Agency Appointment Agreement
between Retailer and GE Money Bank, n/k/a GE Capital Retail Bank;
WHEREAS, Retailer, Bank and Green Dot desire to amend the Agreement to, among
other things, include the Green Dot Everyday-branded Visa and MasterCard general
purpose reloadable card as an “Additional Card” Retailer is authorized to sell
pursuant to Article XVIII of the Agreement and to include the Green Dot
Everyday-branded Visa and MasterCard in the Load Program pursuant and subject to
the terms and conditions of the Agreement;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:
1.    Capitalized terms used in this Amendment and not specifically defined in
this Amendment shall have the meaning set forth in the Agreement.
2.    The definition of “Load Program” in Appendix I, “Certain Defined Terms,”
of the Agreement is deleted in its entirety and replaced by the following:
“Load Program” means the program in which Green Dot loads Walmart MoneyCards,
Additional Cards, GD Network Cards and Third Party Cards as set forth in
Schedule 4.13






--------------------------------------------------------------------------------




through POS Loads (including Online Loads) and Reload Packs (to the extent
offered in Participating Stores) through the GD Network.
3.    The definition of “Walmart MoneyCard” deleted in its entirety and replaced
by the following:
“Walmart MoneyCard” has the meaning given to it in Section 1.1 and includes the
Walmart MoneyCard Basic, the Walmart MoneyCard Plus, Walmart MoneyCard Specialty
cards (including the NASCAR card, NFL team card and Mossy Oak card) and the
Walmart MoneyCard Preferred card.
4.    Section 18.1 of the Agreement is deleted in its entirety and replaced by
the following:
18.1    General: Retailer, Green Dot and Bank have established a program under
which Retailer shall market and distribute the Additional Cards (as described in
Section 18.3) and market, promote, distribute and provide POS Loads of
Additional Cards. Except as expressly set forth in this Article XVIII or to the
extent not permitted under Applicable Law, (a) Retailer shall have the same
rights and obligations with respect to the Additional Cards as Retailer has
under this Agreement with respect to the Walmart MoneyCards, and (b) Green Dot
and Bank shall have the same rights and obligations with respect to the
Additional Cards as Green Dot and Bank have under this Agreement with respect to
the Walmart MoneyCards.
5.    Section 18.2 of the Agreement is deleted in its entirety and replaced with
“Reserved.”
6.    Section 18.3 of the Agreement is deleted in its entirety and replaced by
the following:
18.3.    Additional Cards. “Additional Card(s)” means those Card Products issued
by Bank sold at Participating Stores and identified in Schedule 18.3 of this
Agreement. The initial purchase fee charged by Bank to purchasers of Additional
Cards is as set forth on Schedule 18.3, which fee is subject to all of the
rights and obligations of the Parties with respect to purchase fees as set forth
in this Agreement.
7.    Section 18.4 of the Agreement is deleted in its entirety and replaced by
the following:
18.4    Compensation. Except as expressly set forth in this Section 18.4,
Retailer’s compensation with respect to the sale, distribution and marketing of
Additional Cards is as set forth in this Agreement with respect to the Walmart
MoneyCards, including without limitation, commissions and revenue sharing on the
same commission and revenue sharing structure described in Schedule 5.2.
For the purposes of Schedule 5.2, as applied to the Additional Cards:
(i) “Program Revenue” includes the sum of [*] (including [*]), [*] received by
[*] from [*] and all other [*] resulting from Additional Cards sold at
Participating Stores (in each case, net of [*] and [*]) but excluding: (1) [*];
(2) fees for [*] to [*] at a [*] other than [*]; and (3) fees for [*] to [*] at
[*]; and

*Confidential Treatment Requested





--------------------------------------------------------------------------------






(ii) “Walmart MoneyCard Sales” or “Walmart MoneyCard sales” includes sales of
Additional Cards at Participating Stores.
In addition, Green Dot shall pay Retailer a commission for POS Loads of
Additional Cards in accordance with Section 4.4(d) and Schedule 4.4(d) of the
Agreement.
8.    Section 18.8 of the Agreement is deleted in its entirety and replaced by
the following:
18.8.    Limited Appointment. Bank confirms and ratifies its appointment of
Retailer as its agent for the purpose of marketing, distributing and selling
Additional Cards and POS Loads of Additional Cards at Participating Stores
pursuant to the May 27, 2010 Amended and Restated Appointment Agreement. The
terms set forth in Schedule 18.8 of this Agreement will apply with respect to
Participating Stores in the State of New York.
9.    Schedule 18.3 of the Agreement is deleted in its entirety and replaced by
the following:
SCHEDULE 18.3 — ADDITIONAL CARDS — ECONOMIC TERMS
Card Name
Walmart Branding
Bank’s Purchase Fee
GD Network Card for purposes of Schedule 4.4(d)
Third Party Card for purposes of Schedule 4.4(d)
RushCard Live
No
$4.00
Yes
No
Green Dot-Everyday Card (both Visa and MasterCard)
No
$2.50
Yes
No

10.    Except as expressly amended or supplemented hereby, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any inconsistency between the terms of this Amendment and the Agreement, the
terms of this Amendment shall control. This Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together constitute one and the same agreement. The
Parties may execute and deliver this Amendment electronically, including by
facsimile.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.
WAL-MART STORES, INC.    GREEN DOT BANK
WAL-MART STORES ARKANSAS, LLC
WAL-MART STORES EAST, L.P.
WAL-MART STORES TEXAS, L.L.C.    By: /s/ Lewis B. Goodwin    
WAL-MART LOUISIANA, LLC    Name: Lewis B. Goodwin    
WAL-MART PUERTO RICO, INC.    Title: CEO and President    
By: /s/ Daniel J. Eckert    
Name: Daniel J. Eckert
Title: Senior Vice President






GREEN DOT CORPORATION
By: /s/ Steve Streit    
Name: Steve Streit    
Title: Chief Executive Officer    




